Cite as 27 I&N Dec. 475 (A.G. 2018)

Interim Decision #3940

Matter of M-G-G-, Respondent
Decided by Attorney General October 12, 2018
U.S. Department of Justice
Office of the Attorney General

BEFORE THE ATTORNEY GENERAL
On September 18, 2018, I directed the Board of Immigration Appeals
(“Board”) to refer this case to me for review of its decision. The named
respondent in the case has been removed to Guatemala pursuant to a final
order of removal. Given that the respondent is no longer in the United States,
I will not review the Board’s determination that the respondent was eligible
to be released on bond. I remand this case to the Board for any administrative
action the Board deems necessary.

475

